DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-4 and 6-8, the scope of the claim is unclear. It is unclear as what further method step is set forth. The claim fails to set forth any active steps or any gerunds.  
The term “short” in claim 4 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “extending” in claim 4 is a relative term which renders the claim indefinite. The term “extending” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With respect to claims 3-5, the scope of the claim is unclear. The claim appears to recite a separate method or functional language directed towards subject matter which was not actively claimed subject matter.
Claim 9 recites the limitation “using QSI” which renders the scope of the claim indefinite. The claim merely recite a use without any active, positive steps delimiting how the use is actually practice.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of measuring a diameter of a muscle fiber without significantly more. The claim(s) recite(s) measuring a diameter of a muscle fiber using QSI. This judicial exception is not integrated into a practical application because the step merely recite the process of applying a mathematical concept to data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment or field of use, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, recite the concept of data gathering and organizing information through mathematical relationships.
Claims 2-4 and 6-7 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claims 2-4 and 6-7 recite the same abstract idea of applying a mathematical concept to data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment or field of use, performing well-understood, routine 
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of applying a mathematical concept to data. The claim recites the additional limitations of collecting data, visualizing a structure for exchanging water molecules, and visualizing muscle fiber. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment or field of use, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering. The steps of visualizing a structure for exchanging water molecules and visualizing muscle fibers can be performed as a mental step or on pen and paper.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 8 recites the same abstract idea of applying a mathematical concept to data. The claim recites the additional limitations of using the method for determining a suitable sport, assessing sarcopenia, or assessing quality of the leg of a racehorse. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment or field of use.
Claims 2-8 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of using MRI. The claim(s) recite(s) using QSI and performing tensor calculation. This judicial exception is not integrated into a practical application because the step merely recite the process of 
Claims 10-12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter is directed toward a program which can encompass computer software or a signal per se and does not constitute a statutory process, machine, manufacture, or a composition of matter. The Examiner further notes that the claim(s) recite(s) an abstract idea comprising the steps of extracting a spectrum and quantitatively describing a condition. The steps merely recite the process of data gathering and applying a mathematical concept to data. The claimed subject matter generally links the use to a particular technological environment or field of use, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, recite the concept of data gathering and organizing information through mathematical relationships. The addition of general purpose computer components alone to perform such steps is not sufficient to transform  it into a patentable invention. The computer components are recited at a high level of generality and perform the basic functions of a computer that would be needed to apply abstract idea via a computer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata (English translation of “Feasibility of evaluation…”; 2012 - hereinafter Hata).
Hata discloses a method for examining skeletal muscle using MRI, comprising measuring a diameter of muscle fiber using Q-space imaging (QSI; Section “Possibility of skeletal muscle evaluation by QSI”; “2.Functional evaluation”). With respect to claim 2, Hata discloses slow and fast muscle fiber (“2.Functional evaluation”). With respect to claims 3-4, Hata discloses DW STE (1st page, 3rd paragraph; “Current limitations and future prospects”; “QSI indicators and imaging technologies; short TE (application time); diffusion time (interval time between MPG)). With respect to claim 6, Hata discloses mean displacement, kurtosis or probability at zero displacement (“QSI indicators and imaging technologies”). With respect to claim 8, Hata discloses determining a suitable sport (“2.Functional evaluation”) and assessing sarcopenia (“1. Disease identification”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (English translation of “Feasibility of evaluation…”; 2012 - hereinafter Hata).
Hata discloses the steps of extracting a spectrum based on b-value (“2.Functional evaluation) and performing an operation using at least one of a mean value of mean displacement, kurtosis, or probability at zero displacement (“QSI indicators and imaging technologies”); and a step of quantitatively describing a condition of a target based on the result (“Possibility of skeletal muscle evaluation by QSI”). However, Hata does not specifically disclose a program executed by a computer. However, one of ordinary skill in the art would have considered it obvious to have provided the method as computer program executable on a computer in order to automate the analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozarlsan et al. discloses a method including Q-space analysis. Basser et al. discloses Q-space MRI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PETER LUONG/Primary Examiner, Art Unit 3793